Citation Nr: 1526352	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Barsoum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In November 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using VBMS (the Veterans Benefits Management Systems).  In addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possibly consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking an initial compensable rating for bilateral hearing loss, which has been rated as noncompensable from August 24, 2011.

The Board notes that the Veteran testified during his November 2014 hearing that his hearing has worsened in the past year, or after the most recent VA examination, which was conducted in May 2012.   In his December 2013 Statement, the Veteran also indicated that his hearing is worse than the last time he was tested, and that his hearing and speech recognition problems are "getting progressively worse as time goes on."  The Veteran's wife also reported in a December 2013 statement that the Veteran's hearing loss has gotten worse since the prior year and seems to be getting worse "fast."  

As noted above, the Veteran was afforded a VA examination in May 2012, which was administered by a licensed audiologist/clinician contracted by VA.  During the November 2014 hearing, the Veteran submitted VA audiological records from August 2012, March 2014, and November 2014.   However, the reported speech discrimination scores on these records are insufficient for VA rating purposes because the examiner did not use the required Maryland CNC Test.  See 38 C.F.R. § 4.85(a).  Nonetheless, the Veteran also indicated during the hearing that he was scheduled for a December 2014 audiological exam.  

VA's duty to assist includes the procurement of relevant records, including this potential December 2014 VA record, any VA medical records, any additional private medical records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Given the allegations of worsening, the Veteran's and his wife's reports of symptoms that were not reflected in the previous VA examination, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's bilateral hearing loss, the Board finds that a new examination, or review of the December 2014 examination (if available and deemed adequate) - with findings responsive to applicable rating criteria - is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the AOJ should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2. The AOJ should also obtain any outstanding VA treatment records, including the December 2014 VA treatment record if it exists.  All efforts to obtain these records must be documented in the claims file.

3. After all outstanding records have been associated with the claims file, the AOJ shall determine whether a new VA examination is necessary or if the December 2014 audiological exam is adequate for rating purposes.  

If the examiner determines that the December 2014 audiological examination is not adequate or does not exist, the Veteran should be afforded a new VA audiological examination to determine the current nature and severity of his bilateral hearing loss.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.

All tests deemed necessary by the examiner should be conducted.

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability, and whether an extraschedular evaluation is warranted.  Any opinion expressed should be accompanied by supporting rationale.

4. After the development requested above has been completed, again review the record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

